[Cite as State v. Eldridge, 2016-Ohio-5473.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                               BUTLER COUNTY




STATE OF OHIO,                                       :

        Plaintiff-Appellee,                          :     CASE NO. CA2016-02-038

                                                     :          DECISION
    - vs -                                                       8/22/2016
                                                     :

JUSTIN E. ELDRIDGE,                                  :

        Defendant-Appellant.                         :



       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR 2015 11 1653



Michael T. Gmoser, Butler County Prosecuting Attorney, Lina N. Alkamhawi, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for plaintiff-appellee

Fred S. Miller, Baden & Jones Bldg., 246 High Street, Hamilton, Ohio 45011, for defendant-
appellant



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Butler County Court of Common Pleas, Juvenile Division, and upon a brief filed by appellant's

counsel.

        {¶ 2} Counsel for appellant, Justin E. Eldridge, has filed a brief with this court
                                                                        Butler CA2016-02-038

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), which (1) indicates that

a careful review of the record from the proceedings below fails to disclose any errors by the

trial court prejudicial to the rights of appellant upon which an assignment of error may be

predicated; (2) lists three potential errors "that might arguably support the appeal," Anders at

744, 87 S. Ct. at 1400; (3) requests that this court review the record independently to

determine whether the proceedings are free from prejudicial error and without infringement of

appellant's constitutional rights; (4) requests permission to withdraw as counsel for appellant

on the basis that the appeal is wholly frivolous; and (5) certifies that a copy of both the brief

and motion to withdraw have been served upon appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response having

been received we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason that

it is wholly frivolous.


       M. POWELL, P.J., S. POWELL and PIPER, JJ., concur.




                                              -2-